Citation Nr: 1829247	
Decision Date: 05/24/18    Archive Date: 06/12/18

DOCKET NO.  14-39 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility from April 12, 2014, through April 18, 2014.


REPRESENTATION

Appellant represented by:	Joseph Scone, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued by a Department of Veterans Affairs Medical Center (VAMC).

The Board notes that the Veteran has previously been represented by Disabled American Veterans (DAV).  However, the Veteran submitted an October 2015 VA Form 21-22a appointing a private attorney (Joseph Scone) as his representative without limitation.  See 38 C.F.R. § 14.631(e)(1), (f)(1).  The submission of this new power of attorney constitutes a revocation of DAV's power of attorney.  See 38 C.F.R. § 14.631(f)(1).

Furthermore, in August 2014, the Veteran perfected an appeal as to four compensation claims.  A Board hearing was held on those specific issues before a different Veterans Law Judge in April 2018.  The issues will be the subject of a future Board decision.


FINDINGS OF FACT

1.  The Veteran sought treatment for fever and right flank pain that radiated to the right groin and testicle on April 12, 2014, at the emergency department of Baptist Medical Center in Jacksonville, Florida.

2.  The Veteran's treatment at an unauthorized medical facility was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and the Veteran is liable for the portion of the cost of such treatment, not covered by a third party, to include Medicare.



CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency medical expenses for services rendered by non-VA providers from April 12, 2014, through April 18, 2014, have been met.  38 U.S.C. § 1725 (2012); 38 C.F.R. § 17.1002 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a veteran's treatment by a non-VA emergency treatment facility at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.

Payment or reimbursement under 38 U.S.C. § 1725 and 38 C.F.R. § 17.1002 for emergency services may be made only if all of the following conditions are met: (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (c) A VA or other federal facility/provider was not feasibly available, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (e) The veteran is financially liable to the provider of emergency treatment for that treatment; (g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and (h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

With regard to 38 C.F.R. § 17.1002(f) and reimbursement for emergency treatment, VA promulgated an interim final rule effective January 9, 2018.  Prior to this change, 38 C.F.R. § 17.1002(f) required that the veteran have no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment at issue.  However, in April 2016, the United States Court of Appeals for Veterans Claims (Court) invalidated and set aside 38 C.F.R. § 17.1002(f) to the extent that the regulation acts as a bar to reimbursement in cases where a veteran has partial coverage under a health plan.  See Staab v. McDonald, 28 Vet. App. 50, 55 (2016).  Accordingly, in cases where an appellant seeking payment or reimbursement has partial coverage, such as private insurance or Medicare for the medical care at issue, VA payment or reimbursement is not precluded as a matter of law.

Furthermore, effective January 9, 2018, 38 C.F.R. § 17.1002(f) has been amended to read as follows: (f) The veteran does not have coverage under a health-plan contract that would fully extinguish the medical liability for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment).  See 83 Fed. Reg. 979 (Jan. 9, 2018).

Analysis

In a July 2014 notice of disagreement, the Veteran contends that no VA emergency care was available to him in Jacksonville because April 12, 2014, was a Saturday and that he meets the criteria for payment or reimbursement.

The Veteran is seeking payment or reimbursement for medical expenses incurred for emergency services rendered at Baptist Medical Center from April 12, 2014, through April 18, 2014.  Emergency department records from this facility dated April 12, 2014, show that the Veteran arrived by private vehicle and walking, and complained of fever of 103 degrees since Wednesday and right flank pain that radiates to the right groin and testicle.  The Veteran underwent a right colectomy with anastomosis for ruptured appendicitis with peritonitis and was discharged on April 18, 2014.

Because the Veteran sought emergency services at a hospital emergency department held out as providing emergency care to the public, and the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, the Veteran meets the conditions in 38 C.F.R. § 17.1002(a), (b).  He also meets the condition in 38 C.F.R. § 17.1002(c) because a VA or other federal facility/provider was not feasibly available, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  In this regard, the Veteran's residence at the time of the emergency treatment is located approximately 14.4 miles from Baptist Medical Center, whereas the nearest VA emergency department available on April 12, 2014, was the Gainesville VAMC, about 75 miles away.

Furthermore, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 at the VA outpatient clinic in Jacksonville within the 24-month period preceding the furnishing of his emergency treatment; he is financially liable for such treatment; the emergency was not caused by an accident or work-related injury; and he is not eligible for reimbursement under 38 U.S.C. 1728 because he did not seek emergency treatment for any of his service-connected disabilities (diabetes, hearing loss, and tinnitus) and does not have a disability permanent in nature resulting from a service-connected disability.  Thus, he meets the conditions in 38 C.F.R. § 17.1002(d), (e), (g), and (h), respectively.

As such, it appears that the only element in dispute is whether 38 C.F.R. § 17.1002(f) precludes payment or reimbursement in this case.  The Board notes that the Veteran's claim was denied because he has third-party insurance coverage, to include Medicare.  However, as discussed above, the Court invalidated and set aside 38 C.F.R. § 17.1002(f) to the extent that the regulation acts as a bar to reimbursement in cases where a veteran has only partial coverage under a health plan.  See Staab, 28 Vet. App. at 56.  Accordingly, in cases including the instant case, where an appellant seeking payment or reimbursement has partial coverage, such as private insurance or Medicare for the medical care at issue, VA payment or reimbursement is not precluded as a matter of law.

Therefore, the Board concludes that the evidence satisfies the all of the conditions set forth in 38 U.S.C. § 1725 and 38 C.F.R. § 17.1002, and accordingly, entitlement to payment or reimbursement of the Veteran's unauthorized medical expenses incurred from April 12, 2014, through April 18, 2014, is warranted, subject to the Veteran's third-party coverage for these expenses.


ORDER

Payment or reimbursement of unauthorized emergency medical expenses incurred at Baptist Medical Center from April 12, 2014, through April 18, 2014, is granted, subject to the Veteran's third-party coverage for these expenses.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


